Citation Nr: 1122891	
Decision Date: 06/14/11    Archive Date: 06/28/11

DOCKET NO.  03-09 358	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois



THE ISSUE

Entitlement to service connection for a left ankle disability.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

C. Fetty, Counsel




INTRODUCTION

The Veteran performed honorable active military service from March 1988 to September 1991.  He served in the Southwest Asia Theatre of Operations from October 1990 to April 1991.  A subsequent period of active service resulted in a dishonorable discharge.  Any VA benefit considered below is based solely on the honorable active service period set forth above.  

The appeal arises to the Board of Veterans' Appeals (the Board) from a December 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), in Chicago, Illinois, that in pertinent part denied service connection for left and right ankle disabilities.  

The Board denied service connection for a right ankle disability in November 2006 and remanded the claim for service connection for a left ankle disability for development.  In pertinent part of a May 2007 decision, the Board denied service connection for the left ankle.  In July 2008, however, the United States Court of Appeals for Veterans Claims (hereinafter: the Court) vacated the May 2007 Board decision.  In September 2009, the Board remanded the left ankle claim for a VA examination.  

In May 2011, the Veteran's representative requested that VA schedule an examination of both ankles.  Because there is a final Board decision denying service connection for the right ankle, the right ankle disability claim is hereby referred back to the RO as an application to reopen a claim for service connection for the right ankle.  

In April 2011, VA's Appeals Management Center (hereinafter: AMC) granted service connection for irritable bowel syndrome.  Therefore, that issue need not be addressed further. 

The appeal is REMANDED to the RO via the AMC.  VA will notify the appellant if further action is required.


REMAND

During a December 2009 VA compensation examination, the Veteran asserted that the left ankle was not disabled in any way and declined further examination of that joint.  In May 2011, the Veteran's representative requested that VA schedule another left ankle examination.  Thus, it is unclear whether the Veteran desires to pursue his left ankle claim.  

The Veteran's and his representative's assistance is requested in clarifying the Veteran's intention.  If the Veteran intends to withdraw his left ankle claim, then he must do so in writing.  38 C.F.R. § 20.204 (b).  If the Veteran intends to pursue a left ankle claim, then an appropriate examination should be re-scheduled to determine the nature and etiology of any left ankle-related symptom.  

Accordingly, the case is REMANDED for the following action:

1.  Unless the Veteran withdraws his left ankle claim in writing, the AMC should make arrangements for an examination of the left ankle by an orthopedist (an M.D.).  The claims file should be made available to the physician for review.  The physician is asked to review the claims file, note that review in the report, elicit a history of relevant symptoms from the Veteran, examine the left ankle, and offer a diagnosis, if appropriate.  The physician is also asked to set forth any left-ankle-related symptom that cannot be attributed to a diagnosis.  The physician should offer a complete rationale for any conclusion in a legible report.  If any question cannot be answered, the physician should state the reason.  

2.  After the development requested above has been completed to the extent possible, the AMC should re-adjudicate the claim.  If the benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given an opportunity to respond thereto. 

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  No action by the Veteran is required until he receives further notice; however, the Veteran is advised that failure to report for examination, without good cause, may have adverse consequences on his claim.  38 C.F.R. § 3.655 (2010).  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

